Exhibit 10.34

EXECUTION VERSION

 

LOGO [g736661g16z36.jpg]   

Wells Fargo Bank, National Association

121 S. Market Street, 3rd Floor

San Jose, California 95113

     

Wells Fargo Securities, LLC

550 California Street, 12th Floor

San Francisco, California 94104

  

CONFIDENTIAL

June 11, 2014

Synaptics Incorporated

1251 McKay Drive

San Jose, California 95131

Attention: Kathy Bayless, Chief Financial Officer

 

  Re:  

Project Aerosmith Commitment Letter

$300.0 Million Senior Secured Credit Facilities

  

Ladies and Gentlemen:

You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”) and
Wells Fargo Securities, LLC (“Wells Fargo Securities” and, together with Wells
Fargo Bank, the “Commitment Parties” or “we” or “us”) that Synaptics
Incorporated, a Delaware corporation (the “Borrower” or “you”) seeks financing
to (a) fund a portion of the purchase price for the proposed acquisition (the
“Acquisition”) by Synaptics Holding GMBH, a Swiss Gesellschaft mit beschränkter
Haftung (“Purchaser Subsidiary”), directly or through one or more wholly owned
subsidiaries, of all the equity interests of Renesas SP Drivers, Inc., a
Japanese kabushiki kaisha (the “Acquired Company”) and Renesas SP Drivers
Taiwan, Inc., a company limited-by-shares incorporated in the Republic of China
(“RSP-TW”) from Renesas Electronics Corporation, a Japanese kabushiki kaisha,
Sharp Corporation, a Japanese kabushiki kaisha, Powerchip Technology Corp., a
company limited-by-shares incorporated in the Republic of China, Global Powertec
Co. Ltd., a British Virgin Islands company and Quantum Vision Corporation, a
company limited-by-shares incorporated in the Republic of China (each, a
“Seller” and collectively, the “Sellers”) pursuant to a stock purchase agreement
among the Borrower, Purchaser Subsidiary, RSP-TW, the Acquired Company and the
Sellers (the “Acquisition Agreement”), (b) refinance certain existing
indebtedness of the Borrower and its subsidiaries and the Acquired Company and
its subsidiaries (such refinancings, collectively, the “Refinancing”), (c) pay
fees, commissions and expenses in connection with the Transactions (as defined
below) and (d) finance ongoing working capital requirements and other general
corporate purposes, all as more fully described in the Summary of Proposed Terms
and Conditions attached hereto as Annex A (the “Term Sheet”). This Commitment
Letter (as defined below) describes the general terms and conditions for senior
secured credit facilities of up to $300.0 million to be provided to the Borrower
consisting of (a) a term loan facility of $150.0 million (the “Term Loan A
Facility”) and (b) a revolving credit facility of $150.0 million (the “Revolving
Credit Facility” and, collectively with the Term Loan A Facility, the “Senior
Credit Facilities”). Except as the context otherwise requires, references to
“the Borrower and its subsidiaries” shall not include the Acquired Company and
its subsidiaries prior to the consummation of the Acquisition.

Commitment Letter

Project Aerosmith



--------------------------------------------------------------------------------

As used herein, the term “Transactions” means, collectively, the Acquisition,
the Refinancing, the initial borrowings and other extensions of credit under the
Senior Credit Facilities on the Closing Date and the payment of fees,
commissions and expenses in connection with each of the foregoing. This letter,
including the Term Sheet and the Conditions Annex attached hereto as Annex B
(the “Conditions Annex”), is hereinafter referred to as the “Commitment Letter”.
The date of the initial funding under the Senior Credit Facilities is referred
to as the “Closing Date”.

1. Commitment. Upon the terms set forth in this Commitment Letter and in the fee
letter dated the date hereof from the Commitment Parties to you (the “Fee
Letter”), and subject only to the conditions set forth in the Conditions Annex,
Wells Fargo Bank is pleased to advise you of its commitment to provide to the
Borrower 100% of the principal amount of the Senior Credit Facilities (the
“Commitment”).

2. Titles and Roles. Wells Fargo Securities, acting alone or through or with
affiliates selected by it, will act as the sole bookrunner and sole lead
arranger (in such capacities, the “Lead Arranger”) in arranging and syndicating
the Senior Credit Facilities. Wells Fargo Bank (or an affiliate selected by it)
will act as the sole administrative agent (in such capacity, the “Administrative
Agent”) for the Senior Credit Facilities. No additional agents, co-agents,
arrangers or bookrunners will be appointed, no other titles will be awarded and
no other compensation will be paid (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letter) unless you and we
shall reasonably agree in writing; provided that the Lead Arranger shall have
the right, in consultation with you, to award titles to other co-agents,
arrangers or bookrunners who are Lenders (as defined below) that provide (or
whose affiliates provide) commitments in respect of the Senior Credit Facilities
(it being further agreed that (x) if requested by the Lead Arranger, each of the
parties hereto shall execute a revised version of this Commitment Letter or an
amendment or joinder hereto to reflect the commitment or commitments of any such
institution (or its affiliate), (y) no other agent, co-agent, arranger or
bookrunner (other than the Lead Arranger) will have rights in respect of the
management of the syndication of the Senior Credit Facilities (including,
without limitation, in respect of “market flex” rights under the Fee Letter,
over which the Lead Arranger will have sole control) and (z) Wells Fargo
Securities will have the “left” and “highest” placement in any and all marketing
materials or other documentation used in connection with the Senior Credit
Facilities and shall hold the leading role and responsibilities conventionally
associated with such placement, including maintaining sole physical books for
the Senior Credit Facilities.

3. Conditions to Commitment. The Commitment and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Conditions Annex.

 

PAGE 2



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter, the Fee Letter or the
Financing Documentation (as defined in the Term Sheet) or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations (and related defaults) relating to
the Acquired Company, RSP-TW, the Borrower, Purchaser Subsidiary and their
respective subsidiaries and their respective businesses the accuracy of which
shall be a condition to the availability of the Senior Credit Facilities on the
Closing Date shall be (i) such of the representations made by the Acquired
Company and/or the Sellers or their respective subsidiaries or affiliates in the
Acquisition Agreement (without giving effect to any Excluded Modifications (as
defined in the Term Sheet)) as are material to the interests of the Lenders (the
“Specified Acquisition Agreement Representations”), but only to the extent that
you or your affiliates have the right to terminate your or their obligations
under the Acquisition Agreement or otherwise decline to close the Acquisition as
a result of a breach of any such Specified Acquisition Agreement Representations
or any such Specified Acquisition Agreement Representations not being accurate
(in each case, determined without regard to any notice requirement) and (ii) the
Specified Representations (as defined below) and (b) the terms of the Financing
Documentation shall be in a form such that they do not impair the availability
of the Senior Credit Facilities on the Closing Date if the conditions set forth
in the Conditions Annex are satisfied or waived by the Commitment Parties (it
being understood that, to the extent any security interest in any Collateral (as
defined in the Term Sheet) (other than security interests that may be perfected
by (x) the filing of a financing statement under the Uniform Commercial Code in
the office of the Secretary of State (or equivalent filing office) of the
respective jurisdiction of organization of the Borrower or any Guarantor,
(y) the delivery of certificates evidencing the equity securities required to be
pledged pursuant to the Term Sheet and (z) the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable) is not or cannot be perfected on the
Closing Date after your use of commercially reasonable efforts to do so, then
the perfection of such security interests shall not constitute a condition
precedent to the availability of the Senior Credit Facilities on the Closing
Date, but instead shall be required to be perfected after the Closing Date
pursuant to arrangements and timing to be mutually agreed by the Administrative
Agent and the Borrower acting reasonably (but not to be less than 90 days after
the Closing Date or such later date as the Administrative Agent and the Borrower
mutually agree upon in good faith)). For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower and
the Guarantors set forth in the Term Sheet relating to corporate existence of
the Credit Parties (as defined in the Term Sheet) in their respective
jurisdictions of organization; power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Credit Parties’
entering into and performance of the Financing Documentation; no conflicts of
the Financing Documentation with the Credit Parties’ organizational documents or
applicable material law; solvency as of the Closing Date (after giving effect to
the Transactions) of the Borrower and its subsidiaries (including the Acquired
Company and its subsidiaries) on a consolidated basis (such representation and
warranty to be consistent with the solvency certificate in the form set forth in
Exhibit A to Annex B); Federal Reserve margin regulations; the Investment
Company Act; the PATRIOT Act; OFAC; FCPA; and, subject to the parenthetical in
the immediately preceding sentence and subject to permitted liens to be mutually
agreed and the preceding provisions of this Section 3, the creation, validity
and perfection of security interests in the Collateral. This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

4. Syndication.

(a) The Lead Arranger intends and reserves the right, both prior to and after
the Closing Date, to secure commitments for the Senior Credit Facilities from a
syndicate of banks, financial institutions and other entities (such banks,
financial institutions and other entities committing to the Senior Credit
Facilities, including Wells Fargo Bank, the “Lenders”) upon the terms and
subject to the conditions set forth in this Commitment Letter, it being
understood that we will not syndicate to those persons identified by you in
writing to us prior to the date hereof (such persons, collectively, the
“Disqualified Institutions”). Until the earlier of (i) the date that a
Successful Syndication (as defined in the Fee Letter) is achieved and (ii) the
date that is 90 days following the Closing Date (the “Syndication Date”), you
agree to, and will use commercially reasonable efforts to cause appropriate
members of management of the Acquired Company to, assist us actively in
achieving a syndication of the Senior Credit Facilities that is reasonably
satisfactory to us and you. To assist us in our syndication efforts, you agree
that you will, and will cause your representatives and advisors to, and will use
commercially reasonable efforts to cause appropriate members of management of
the Acquired Company and its representatives and advisors to, (i) provide
promptly to the Commitment Parties and the other Lenders upon request all
information reasonably deemed necessary by the Lead Arranger to assist the Lead
Arranger and each Lender in their evaluation of the Transactions and to complete
the syndication, (ii) make

 

PAGE 3



--------------------------------------------------------------------------------

your senior management and use commercially reasonable efforts to cause
appropriate members of management of the Acquired Company available to
prospective Lenders on reasonable prior notice and at reasonable times and
places, (iii) host, with the Lead Arranger, one or more meetings and/or calls
with prospective Lenders at mutually agreed times and locations, (iv) assist,
and cause your affiliates and advisors to assist, the Lead Arranger in the
preparation of one or more confidential information memoranda and other
marketing materials in form and substance reasonably satisfactory to the Lead
Arranger (it being agreed that we and you shall use commercially reasonable
efforts to finalize such memoranda and materials, together with (A) the
Projections (as defined in the Term Sheet) and (B) pro forma financial
statements for the four quarter period ended March 31, 2014 and the four quarter
period ending June 29, 2013, in each case giving effect to the Transactions and
in a form customary for confidential information memoranda for bank facilities
of this type, no later than 45 days following the date hereof) to be used in
connection with the syndication, (v) use commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit materially from
the existing lending relationships of the Borrower and the Acquired Company,
(vi) cooperate in good faith with the Lead Arranger to agree to substantially
final Financing Documentation by no later than 90 days after the date hereof and
(vii) ensure that, prior to the Syndication Date, none of you, the Acquired
Company, any of your respective affiliates nor any person acting on any of your
or their behalves, shall have solicited, announced, offered, arranged,
syndicated or issued any competing debt securities (including convertible
securities) or bank financing (other than the Senior Credit Facilities), other
than indebtedness of the Acquired Company and its subsidiary that is expressly
permitted to be incurred pursuant to the Acquisition Agreement (without giving
effect to any Excluded Modifications), without the consent of the Lead Arranger.

(b) The Lead Arranger and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Senior Credit Facilities (in
consultation with you), including decisions as to the selection and number of
potential Lenders to be approached, when they will be approached, whose
commitments will be accepted, any titles offered to the Lenders and the final
allocations of the commitments and any related fees among the Lenders, and the
Lead Arranger will exclusively perform all functions and exercise all authority
as is customarily performed and exercised in such capacities. Notwithstanding
the Lead Arranger’s right to syndicate the Senior Credit Facilities and receive
commitments with respect thereto, unless otherwise agreed to by you, Wells Fargo
Bank shall not be relieved or released from its obligations hereunder (including
its obligation to fund the Senior Credit Facilities on the Closing Date) in
connection with any syndication, assignment or participation in the Senior
Credit Facilities, including its Commitment, until the initial funding under the
Senior Credit Facilities has occurred on the Closing Date. Without limiting your
obligations to assist with the syndication efforts as set forth herein, it is
understood that the Commitment hereunder is not conditioned upon the syndication
of, or receipt of commitments in respect of, the Senior Credit Facilities and in
no event shall the successful completion of the syndication of the Senior Credit
Facilities constitute a condition to the availability of the Senior Credit
Facilities on the Closing Date.

 

PAGE 4



--------------------------------------------------------------------------------

5. Information.

(a) You represent, warrant and covenant that (i) all written information and
written data (other than the Projections, as defined below, other
forward-looking information and information of a general economic or general
industry nature) concerning the Borrower and its subsidiaries, the Transactions,
and, to your knowledge, the Acquired Company and its subsidiaries, that has been
or will be made available to the Commitment Parties or the Lenders by you, or
any of your or their representatives, subsidiaries or affiliates (or on your or
their behalf) (the “Information”), when taken as a whole, (x) is, and in the
case of Information made available after the date hereof, will be, complete and
correct in all material respects and (y) does not, and in the case of
Information made available after the date hereof, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading and (ii) all financial projections
concerning the Borrower and the Acquired Company and their respective
subsidiaries, taking into account the consummation of the Transactions, that
have been or will be made available to the Commitment Parties or the Lenders by
you, or any of your or their representatives, subsidiaries or affiliates (or on
your or their behalf) (the “Projections”) have been and will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
available to the Commitment Parties or the Lenders, it being understood that
such Projections are not to be viewed as facts and that actual results may vary
materially from the Projections. You agree that if, at any time prior to the
later of the Closing Date and the Syndication Date, you become aware that any of
the representations and warranties contained in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information and the
Projections so that such representations are correct in all material respects
under those circumstances. We will be entitled to use and rely upon, without
responsibility to verify independently, the Information and the Projections. You
acknowledge that, subject to Section 9 hereof, we may share with any of our
affiliates (it being understood that such affiliates will be subject to the
confidentiality agreements between you and us), and such affiliates may share
with the Commitment Parties, any information related to you, the Acquired
Company, or any of your or their subsidiaries or affiliates (including, without
limitation, in each case, information relating to creditworthiness) and the
transactions contemplated hereby.

(b) You acknowledge that (i) the Commitment Parties will make available the
Information, Projections and other marketing materials and presentations,
including the confidential information memoranda (collectively, the
“Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Company or
their respective subsidiaries or affiliates or any of their respective
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such Lenders, “Public
Lenders”). At the request of the Lead Arranger, (A) you will assist, and cause
your affiliates, advisors, and to the extent possible using commercially
reasonable efforts, appropriate representatives of the Acquired Company to
assist, the Lead Arranger in the preparation of Informational Materials to be
used in connection with the syndication of the Senior Credit Facilities to
Public Lenders, which will not contain MNPI (the “Public Informational
Materials”), (B) you will identify and conspicuously mark any Public
Informational Materials “PUBLIC”, and (C) you will identify and conspicuously
mark any Informational Materials that include any MNPI as “PRIVATE AND
CONFIDENTIAL”. Notwithstanding the foregoing, you agree that the Commitment
Parties may distribute the following documents to all prospective Lenders
(including the Public Lenders) on your behalf, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should not be distributed to Public
Lenders: (w) administrative materials for prospective Lenders such as lender
meeting invitations and funding and closing memoranda, (x) notifications of
changes in the terms of the Senior Credit Facilities, (y) quarterly and annual
financial statements regarding the Borrower, the Acquired Company and their
respective subsidiaries (other than the Projections) and (z) other materials
intended for prospective Lenders after the initial distribution of the
Informational Materials, including drafts and final versions of the Term Sheet
and the Financing Documentation. If you advise us in writing (including by
email) that any of the foregoing items (other than the Financing Documentation)
should not be distributed to Public Lenders, then the Commitment Parties will
not distribute such materials to Public Lenders without further discussions with
you. Before distribution of any Informational Materials to prospective Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Informational Materials and confirming the accuracy and completeness in all
material respects of the information contained therein and, in the case of
Public Informational Materials, confirming the absence of MNPI therefrom.

 

PAGE 5



--------------------------------------------------------------------------------

6. Indemnification. You agree to indemnify and hold harmless the Commitment
Parties and each of their respective affiliates, directors, officers, employees,
partners, representatives, advisors and agents and each of their respective
heirs, successors and assigns (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, penalties, liabilities and
expenses of any kind or nature (including reasonable and documented
out-of-pocket legal expenses (provided that such legal expenses in respect of
counsel shall be limited to one primary counsel, and one local counsel in each
applicable jurisdiction, for the Commitment Parties)), joint or several, to
which such Indemnified Party may become subject or that may be incurred or
asserted or awarded against such Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (a) any matters contemplated by this Commitment
Letter, the Transactions or any related transaction (including, without
limitation, the execution and delivery of this Commitment Letter and the
Financing Documentation and the closing of the Transactions) or (b) the use or
the contemplated use of the proceeds of the Senior Credit Facilities, and will
reimburse each Indemnified Party for all out-of-pocket expenses (including
reasonable documented attorneys’ fees, expenses and charges (provided that such
attorney’s fees, expenses and charges in respect of counsel shall be limited to
one primary counsel, and one local counsel in each applicable jurisdiction, for
the Commitment Parties) on demand as they are incurred in connection with any of
the foregoing; provided that no Indemnified Party will have any right to
indemnification for any of the foregoing to the extent resulting from such
Indemnified Party’s own gross negligence, bad faith, willful misconduct or
material breach of this Commitment Letter as determined by a court of competent
jurisdiction in a final non-appealable judgment. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
You also agree that no Indemnified Party will have any liability (whether direct
or indirect, in contract or tort, or otherwise) to you or your affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the transactions contemplated hereby, except
to the extent such liability to you is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s own gross negligence, bad faith, willful misconduct or
material breach of this Commitment Letter. No party hereto will be liable for
any indirect, consequential, special or punitive damages in connection with this
Commitment Letter, the Fee Letter, the Financing Documentation or any other
element of the Transactions; provided that nothing contained in this sentence
shall limit your indemnification and reimbursement obligations to the extent set
forth herein. No Indemnified Party will be liable to you, your affiliates or any
other person for any damages arising from the use by others of Informational
Materials or other materials obtained by Electronic Means, except to the extent
that your damages are found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Party. You shall not, without the prior
written consent of each Indemnified Party affected thereby, settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Party to claim indemnification hereunder unless such settlement
(x) includes a full and unconditional release of all liabilities arising out of
such claim or action against such Indemnified Party and (y) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of such Indemnified Party.

 

PAGE 6



--------------------------------------------------------------------------------

7. Expenses. You agree to reimburse each of the Commitment Parties, from time to
time on demand, for all reasonable out-of-pocket costs and expenses of the
Commitment Parties, including, without limitation, reasonable documented legal
fees and expenses (provided that such legal fees and expenses in respect of
counsel shall be limited to one primary counsel, and one local counsel in each
applicable jurisdiction, for the Commitment Parties), reasonable due diligence
expenses and all reasonable printing, reproduction, document delivery, travel,
CUSIP, SyndTrak and communication costs, incurred in connection with the
syndication and execution of the Senior Credit Facilities and the preparation,
review, negotiation, execution, delivery and enforcement of this Commitment
Letter, the Fee Letter, the Financing Documentation and any security
arrangements in connection therewith regardless of whether the Closing Date
occurs.

8. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letter on the terms and subject to the conditions set forth
therein.

9. Confidentiality.

(a) This Commitment Letter and the Fee Letter (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof shall be
confidential and may not be disclosed, directly or indirectly, by you in whole
or in part to any person without our prior written consent, except for
disclosure (i) hereof or thereof on a confidential basis to your directors,
officers, employees, accountants, attorneys and other professional advisors who
have been advised of their obligation to maintain the confidentiality of the
Commitment Documents for the purpose of evaluating, negotiating or entering into
the Transactions, (ii) upon the request or demand of any regulatory body having
jurisdiction over you or as otherwise required by law (in which case, you agree,
to the extent permitted by law, to inform us promptly in advance thereof),
(iii) the Commitment Documents on a confidential basis to the board of
directors, officers and advisors of each Seller and the Acquired Company in
connection with their consideration of the Acquisition, (provided that any
information relating to pricing (including in any “market flex” provisions that
relate to pricing), fees and expenses has been redacted in a manner reasonably
acceptable to us) and (iv) this Commitment Letter, but not the Fee Letter, in
any required filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges. In connection with any
disclosure by you to any third party as set forth above (except as set forth in
clauses (ii) or (iv) above), you shall notify such third party of the
confidential nature of the Commitment Documents. The Commitment Parties shall be
permitted to use information related to the syndication and arrangement of the
Senior Credit Facilities (including your name and company logo) in connection
with obtaining a CUSIP number, marketing, press releases or other transactional
announcements or updates provided to investor or trade publications, subject to
confidentiality obligations or disclosure restrictions reasonably requested by
you. Subject to the foregoing, prior to the Closing Date, the Commitment Parties
shall have the right to review and approve any public announcement or public
filing made by you, the Sellers or the Acquired Company or your or their
representatives relating to the Senior Credit Facilities or to any of the
Commitment Parties in connection therewith, before any such announcement or
filing is made (such approval not to be unreasonably withheld or delayed).

 

PAGE 7



--------------------------------------------------------------------------------

(b) Each of the Commitment Parties agrees that non-public information received
by it from you or your affiliates and representatives in connection with the
Transactions shall be treated by such person in a confidential manner; provided
that nothing herein shall prevent any Commitment Party from disclosing any such
information (i) to any Lenders or participants or prospective Lenders or
participants; provided further that the disclosure of any such information to
any Lenders or prospective Lenders or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender or prospective Lender or participant or prospective participant that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to you and each Commitment Party, including, without limitation, as agreed in
any confidential information memorandum or other marketing materials) in
accordance with the standard syndication processes of such Commitment Party or
customary market standards for dissemination of such type of information,
(ii) in any legal, judicial, administrative proceeding or other compulsory
process or otherwise as required by applicable law or regulations (in which
case, such Commitment Party shall, to the extent permitted by law, inform you
promptly in advance thereof), (iii) upon the request or demand of any regulatory
authority having jurisdiction over such Commitment Party or its affiliates (in
which case such Commitment Party shall, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent practicable and lawfully permitted to do so), (iv) to
the employees, legal counsel, independent auditors, professionals and other
experts or agents of such Commitment Party (collectively, “Representatives”) who
are informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(v) to any of its respective affiliates (provided that any such affiliate is
advised of its obligation to retain such information as confidential) solely in
connection with the Transactions, (vi) to the extent any such information
becomes publicly available other than by reason of disclosure by such Commitment
Party, its affiliates or Representatives in breach of this Commitment Letter,
(vii) to the extent that such information is received by such Commitment Party
from a third party that is not to such Commitment Party’s knowledge subject to
confidentiality obligations to you, (viii) to the extent that such information
is independently developed by such Commitment Party, (ix) to ratings agencies in
connection with the Transactions with your prior consent and (x) for purposes of
establishing a “due diligence” defense. The provisions of this paragraph with
respect to the Commitment Parties shall automatically terminate on the earlier
of (i) two years following the date of this Commitment Letter and (ii) the
Closing Date. The terms of this Section 9(b) shall supersede all prior
confidentiality or non-disclosure agreements and understandings between us and
you relating to the Transactions.

(c) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each of them is required to obtain, verify and record
information that identifies you and any additional Credit Parties, which
information includes your and their respective names, addresses, tax
identification numbers and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.

10. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you, the Sellers, the Acquired Company or
any of your or their affiliates, or any other party that may have interests
different than or adverse to such parties.

(b) You acknowledge that the Lead Arranger and its affiliates (the term “Lead
Arranger” as used in this section being understood to include such affiliates)
(i) may be providing debt financing, equity capital or other services (including
financial advisory services) to other entities and persons with which you, the
Sellers, the Acquired Company or your or their respective affiliates may have
conflicting interests regarding the Transactions and otherwise, (ii) may act,
without violation of its contractual obligations to you, as it deems appropriate
with respect to such other entities or persons, and (iii) have no obligation in
connection with the Transactions to use, or to furnish to you, the Sellers, the
Acquired Company or your or their respective affiliates or subsidiaries,
confidential information obtained from other entities or persons.

 

PAGE 8



--------------------------------------------------------------------------------

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Senior Credit Facilities and any related arranging or other
services contemplated in this Commitment Letter constitute an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and the
Commitment Parties, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transactions, (ii) in connection with the process leading to the Transactions,
each of the Commitment Parties is and has been acting solely as a principal and
not as a financial advisor, agent or fiduciary, for you, the Acquired Company or
any of your or their respective management, affiliates, equity holders,
directors, officers, employees, creditors or any other party, (iii) no
Commitment Party or any affiliate thereof has assumed or will assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the Transactions or the process leading thereto
(irrespective of whether any Commitment Party or any of its affiliates has
advised or is currently advising you or your affiliates or the Acquired Company
or its affiliates on other matters) and no Commitment Party has any obligation
to you or your affiliates with respect to the Transactions except those
obligations expressly set forth in the Commitment Documents, (iv) the Commitment
Parties and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
affiliates and no Commitment Party shall have any obligation to disclose any of
such interests, and (v) no Commitment Party has provided any legal, accounting,
regulatory or tax advice with respect to any of the Transactions and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate. You hereby waive and release, to the fullest extent
permitted by law, any claims that you may have against any Commitment Party or
any of their respective affiliates with respect to any breach or alleged breach
of agency, fiduciary duty or conflict of interest.

11. Acceptance/Expiration of Commitments.

(a) This Commitment Letter and the Commitment of Wells Fargo Bank and the
undertakings of Wells Fargo Securities set forth herein shall automatically
terminate at 11:59 p.m. (Eastern Time, Standard or Daylight, as applicable) on
June 11, 2014 (the “Acceptance Deadline”), without further action or notice
unless signed counterparts of this Commitment Letter and the Fee Letter shall
have been delivered to the Lead Arranger by such time to the attention of Kevin
J. Sanders, 550 California Street, 12th Floor, San Francisco, California 94104
(facsimile: (415) 834-4837, e-mail: Kevin.J.Sanders@wellsfargo.com).

(b) In the event this Commitment Letter is accepted by you as provided above,
the Commitment and agreements of Wells Fargo Bank and the undertakings of Wells
Fargo Securities set forth herein will automatically terminate without further
action or notice upon the earliest to occur of (i) consummation of the
Acquisition (with or without any borrowings under the Senior Credit Facilities),
(ii) termination of the Acquisition Agreement, (iii) the “Drop Dead Date” (as
defined in the Acquisition Agreement) and (iv) 11:59 p.m. (Eastern Time,
Standard or Daylight, as applicable) on December 31, 2014, if the Closing Date
shall not have occurred by such time.

12. Survival. The sections of this Commitment Letter and the Fee Letter relating
to Indemnification, Expenses, Confidentiality, Other Services, Survival and
Governing Law shall survive any termination or expiration of this Commitment
Letter, the Commitment of Wells Fargo Bank or the undertakings of Wells Fargo
Securities set forth herein (regardless of whether definitive Financing
Documentation is executed and delivered), and the sections relating to
Syndication and Information shall survive until the Syndication Date.

 

PAGE 9



--------------------------------------------------------------------------------

13. Governing Law. THIS COMMITMENT LETTER AND THE FEE LETTER, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED
THAT (A) THE INTERPRETATION OF THE DEFINITION OF “MATERIAL ADVERSE EFFECT” (AS
DEFINED IN THE ACQUISITION AGREEMENT) AND WHETHER OR NOT A MATERIAL ADVERSE
EFFECT HAS OCCURRED, (B) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED
ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF YOU OR YOUR AFFILIATES HAVE THE RIGHT TO TERMINATE YOUR RESPECTIVE
OBLIGATIONS UNDER THE ACQUISITION AGREEMENT OR OTHERWISE DECLINE TO CLOSE THE
ACQUISITION AND (C) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, IN EACH
CASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF JAPAN. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR ACTION ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER.
With respect to any suit, action or proceeding arising in respect of this
Commitment Letter or the Fee Letter or any of the matters contemplated hereby or
thereby, the parties hereto hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any state or federal court located in the Borough of
Manhattan, and irrevocably and unconditionally waive any objection to the laying
of venue of such suit, action or proceeding brought in such court and any claim
that such suit, action or proceeding has been brought in an inconvenient forum.
The parties hereto hereby agree that service of any process, summons, notice or
document by registered mail addressed to you or each of the Commitment Parties,
in each case at the addresses set forth above, will be effective service of
process against such party for any action or proceeding relating to any such
dispute. A final judgment in any such action or proceeding may be enforced in
any other courts with jurisdiction over you or each of the Commitment Parties.

14. Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement among the Commitment Parties and you and your affiliates with respect
to the specific matters set forth above and supersede all prior agreements and
understandings relating to the subject matter hereof. No person has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with this Commitment Letter or the Fee Letter. Subject
to the right of the Commitment Parties to assign their Commitments in connection
with the syndication process described above (and exercise the Binding
Documentation Option described in the Term Sheet), this Commitment Letter and
the Fee Letter shall not be assignable by you (or us) without the prior written
consent of the Commitment Parties (or you), and any purported assignment without
such consent shall be void. This Commitment Letter and the Fee Letter are not
intended to benefit or create any rights in favor of any person other than the
parties hereto, the Lenders and, with respect to indemnification, each
Indemnified Party. This Commitment Letter and the Fee Letter may be executed in
separate counterparts and delivery of an executed signature page of this
Commitment Letter and the Fee Letter by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof; provided that,
upon the request of any party hereto, such facsimile transmission or electronic
mail transmission shall be promptly followed by the original thereof. This
Commitment Letter and the Fee Letter may only be amended, modified or superseded
by an agreement in writing signed by each of you and the Commitment Parties.

[Signature Pages Follow]

 

PAGE 10



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.

 

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  /s/ Karen Byler   Name: Karen Byler   Title: Senior Vice President WELLS FARGO
SECURITIES, LLC

By:

  /s/ Kevin J. Sanders   Name: Kevin J. Sanders   Title: Director

Signature Page to Commitment Letter – Project Aerosmith



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first

above written:

SYNAPTICS INCORPORATED

 

By:

  /s/ Kathleen Bayless   Name: Kathleen Bayless  

Title: Senior Vice President, Chief Financial

  Officer, and Treasurer

Signature Page to Commitment Letter – Project Aerosmith



--------------------------------------------------------------------------------

ANNEX A

$300,000,000

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the

Commitment Letter to which this Summary of Proposed Terms and Conditions is
attached

 

Borrower:    Synaptics Incorporated, a Delaware corporation (the “Borrower”).
Sole Lead Arranger and Sole Bookrunner:    Wells Fargo Securities, LLC will act
as sole lead arranger and sole bookrunner (in such capacity, the “Lead
Arranger”). Lenders:    Wells Fargo Bank, National Association and a syndicate
of financial institutions and other entities (each a “Lender” and, collectively,
the “Lenders”). Administrative Agent, Issuing Bank and Swingline Lender:   
Wells Fargo Bank, National Association (in such capacity, the “Administrative
Agent” the “Issuing Bank” or the “Swingline Lender”, as the case may be). Senior
Credit Facilities:   

Senior secured credit facilities (the “Senior Credit Facilities”) in an
aggregate principal amount of $300.0 million, such Senior Credit Facilities to
consist of:

 

(a)    Revolving Credit Facility. A revolving credit facility in an aggregate
principal amount of $150.0 million (the “Revolving Credit Facility”) (with (i) a
$20.0 million subfacility for standby and commercial letters of credit (each, a
“Letter of Credit”) and (ii) a $20.0 million subfacility for swingline loans
(each, a “Swingline Loan”), each on customary terms and conditions). Letters of
Credit will be issued by the Issuing Bank and Swingline Loans shall be made
available by the Swingline Lender (on a same-day notice basis) and each Lender
with a commitment under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit and
Swingline Loan.

 

(b)    Term Loan A Facility. A Term Loan A Facility in an aggregate principal
amount of $150.0 million (the “Term Loan A Facility”).

Use of Proceeds:   

The proceeds of the Term Loan A Facility will be used, together with cash on
hand and up to $100.0 million of the Revolving Credit Facility, to finance (a)
the consummation of the Acquisition, (b) the Refinancing, (c) the payment of
fees and expenses incurred in connection with the Acquisition, the Refinancing
and the Senior Credit Facilities and (d) to the extent of any excess after
paying the amounts set forth in clauses (a) through (c), for general corporate
purposes (collectively, the “Transactions”).

 

The Revolving Credit Facility will be used to provide a portion of the financing
for the Acquisition and the Refinancing and ongoing working capital and for
other general corporate purposes of the Borrower and its subsidiaries, including
the making of permitted share buybacks and other restricted payments.

 

Annex A – Term Sheet

PAGE 1



--------------------------------------------------------------------------------

Closing Date:    The date of the initial funding under the Senior Credit
Facilities (the “Closing Date”). Availability:   

The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the Revolving Credit Maturity Date (as defined
below); provided that no more than an amount equal to $100.0 million may be
drawn on the Closing Date.

 

The Term Loan A Facility will be available only in a single draw of the full
amount of the Term Loan A Facility on the Closing Date.

Incremental Term Loans / Revolving Facility Increase:   

On or after the Closing Date, the Borrower will be permitted to incur from time
to time (a) additional term loans under a new term facility that will be
included in the Senior Credit Facilities (each, an “Incremental Term Loan”)
and/or (b) increases in the Revolving Credit Facility (each, a “Revolving
Facility Increase”), in an aggregate principal amount for all such Incremental
Term Loans and Revolving Facility Increases not to exceed $100.0 million;
provided that (i) no default or event of default exists immediately prior to or
after giving effect thereto (except in connection with permitted acquisitions or
similar investments, where no payment or bankruptcy event of default will be the
standard but subject to, if agreed by the Lenders providing such Revolving
Facility Increase or Incremental Term Loan, customary “SunGard” protections or
limited conditionality, as applicable), (ii) each such Revolving Facility
Increase or Incremental Term Loan shall be in a minimum amount of $10.0 million,
(iii) no Lender will be required or otherwise obligated to provide any portion
of such Incremental Term Loan or Revolving Facility Increase, (iv) the Borrower
is in compliance, on a pro forma basis after giving effect to the incurrence of
any such Incremental Term Loan or any such Revolving Facility Increase (and
assuming that the commitments under such Incremental Term Loan and the Revolving
Credit Facility and such Revolving Facility Increase are fully drawn) and any
permitted acquisition, refinancing of debt or other event giving rise to a pro
forma adjustment, with the financial maintenance covenants in the Financing
Documentation, (v) the maturity date of any such Incremental Term Loan shall be
no earlier than the then latest Term Loan A Maturity Date (as defined below) and
the weighted average life of such Incremental Term Loan shall be no shorter than
the then remaining weighted average life of the then latest maturing loans under
the Term Loan A Facility, (vi) subject to clause (v) above, the pricing,
interest rate margins, discounts, premiums, rate floors and fees and maturity
and amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and the lenders thereunder, (vii) such Incremental
Term Loans shall be term loan A loans, (viii) the other terms and documentation
in respect of any Incremental Term Loans, to the extent not consistent with the
Term Loan A Facility, will be reasonably satisfactory to the Administrative
Agent and the Borrower and (ix) each such Revolving Facility Increase shall have
the same terms, other than upfront fees, as the Revolving Credit Facility (it
being understood that, to the extent that any financial maintenance covenant is
added for the benefit of any Incremental Term Loan or Revolving Facility
Increase, no consent shall be required from the Administrative Agent or any of
the Lenders to the extent that such financial maintenance covenant is also added
for the benefit of any corresponding existing Senior Credit Facilities).

 

Annex A – Term Sheet

PAGE 2



--------------------------------------------------------------------------------

  

Incremental Term Loans and Revolving Facility Increases will have the same
Guarantees from the Guarantors and will be secured on a pari passu basis by the
same Collateral as the other Senior Credit Facilities.

 

The proceeds of any Incremental Term Loans and Revolving Facility Increases may
be used for general corporate purposes of the Borrower and its subsidiaries.

Documentation:    The documentation for the Senior Credit Facilities will
include, among other items, a credit agreement, guarantees and appropriate
pledge, security and other collateral documents (collectively, the “Financing
Documentation”), all consistent with this Term Sheet and will otherwise be
negotiated in good faith within a reasonable time period to be determined based
on the expected Closing Date and will be consistent with standard market terms
used in transactions similar to the Transactions contemplated by this Term Sheet
and the Commitment Letter as modified to reflect (i) the operational and
strategic requirements of the Borrower and its subsidiaries (including the
Acquired Company and its subsidiaries) in light of their size, industries,
corporate structure, businesses and business practices, locations, operations,
financial accounting, and the Projections used in connection with the
Transactions and (ii) the term loan / revolving credit facility nature of the
transaction (the “Documentation Principles”). Binding Documentation Option:   
At the option of the Lead Arranger (the “Binding Documentation Option”), the
Borrower and each Lender (including Lenders to whom the Commitment Parties have
assigned their Commitments pursuant to their syndication rights under the
Commitment Letter) shall, upon five business days’ notice, execute and deliver
the Financing Documentation (or such portions thereof as identified by the Lead
Arranger) to be held in escrow by the Lead Arranger or its agent, without the
provisions thereof becoming effective until such time as the conditions set
forth in the Conditions Annex are satisfied, at which time the Lead Arranger
shall date such documents, make any other changes of a purely technical or
conforming nature, and release all such signatures from escrow.

 

Annex A – Term Sheet

PAGE 3



--------------------------------------------------------------------------------

Guarantors:    The obligations of (a) the Borrower under the Senior Credit
Facilities and (b) any Credit Party (as defined below) under any hedging
agreements and under any treasury management arrangements entered into between
such Credit Party and any counterparty that is the Lead Arranger, the
Administrative Agent or a Lender (or any affiliate thereof) at the time such
hedging agreement or treasury management arrangement is executed (collectively,
the “Secured Obligations”) will be unconditionally guaranteed, on a joint and
several basis, by each existing and subsequently acquired or formed direct and
indirect wholly-owned domestic subsidiary of the Borrower (each a “Guarantor”;
such guarantee being referred to as a “Guarantee”). Notwithstanding the
foregoing, Guarantees shall not be required from (i) any U.S. subsidiary of a
controlled foreign corporation (within the meaning of Section 957 of the
Internal Revenue Code), (ii) any U.S. subsidiary (such subsidiary, a “Foreign
Subsidiary Holdco”) (A) that is disregarded as separate from its owner for U.S.
federal income tax purposes and that owns capital stock of one or more foreign
subsidiaries and/or other Foreign Subsidiary Holdcos, or (B) all or
substantially all of the assets of which consist of capital stock of one or more
foreign subsidiaries and/or other Foreign Subsidiary Holdcos, (iii) certain
special purpose entities, (iv) immaterial subsidiaries (with immateriality
standards to be mutually agreed upon consistent with the Documentation
Principles) and (v) to the extent that the Administrative Agent and the Borrower
determine the cost and/or burden of obtaining the Guarantee outweigh the benefit
to the Lenders (including as a result of adverse tax consequences), in each case
consistent with the Documentation Principles. All Guarantees shall be created on
terms, and pursuant to documentation, consistent with the Documentation
Principles or otherwise reasonably satisfactory to the Administrative Agent and
the Borrower and shall be guarantees of payment and not of collection. The
Borrower and the Guarantors are herein referred to as the “Credit Parties”.
Security:   

The Secured Obligations will be secured by valid and perfected first priority
(subject to certain customary exceptions (including permitted liens)
satisfactory to the Administrative Agent and set forth in the Financing
Documentation and consistent with the Documentation Principles) security
interests in and liens on all of the following (collectively, the “Collateral”):

 

(a)    (i) 100% of the equity interests of all present and future wholly-owned
domestic subsidiaries (other than Foreign Subsidiary Holdcos) of any Credit
Party and (ii) 65% of the voting equity interests and 100% of the non-voting
equity interests of all present and future first-tier foreign subsidiaries and
Foreign Subsidiary Holdcos of any Credit Party;

 

Annex A – Term Sheet

PAGE 4



--------------------------------------------------------------------------------

  

(b)    All of the tangible and intangible personal property and assets of all
present and future Credit Parties (including, without limitation, all equipment,
inventory and other goods, accounts, licenses, contracts, intercompany loans,
intellectual property and other general intangibles, deposit accounts,
securities accounts and other investment property and cash); and

 

(c)    All products, profits and proceeds of the foregoing.

 

Notwithstanding anything to the contrary, (a) the Collateral shall exclude the
following: (i) all real property and any leasehold interest (with no requirement
to obtain landlord waivers, estoppels or collateral access letters), (ii) motor
vehicles, airplanes and other assets subject to certificates of title (to the
extent a lien therein cannot be perfected by the filing of a UCC financing
statement), (iii) any governmental licenses or state or local franchises,
charters and authorizations to the extent a security interest is prohibited or
restricted thereby (but no exclusion of proceeds of governmental licenses,
franchises, charters and authorizations), (iv) pledges and security interests
prohibited or restricted by applicable law, (v) any lease, license or agreement
or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrower, the Acquired Company or any of their
subsidiaries) or otherwise require consent thereunder (unless such consent is
obtained) (after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition), (vi) any intent-to-use trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal law, (vii)
interests in joint ventures and non-wholly owned subsidiaries to the extent not
permitted to be pledged by such entity’s organizational or joint venture
documents and (viii) assets where the cost or burden of obtaining a security
interest therein or perfection thereof outweighs the benefit to the Lenders
afforded thereby as agreed in writing by the Borrower and the Administrative
Agent and (b) deposit account control agreements shall not be required for de
minimis accounts (the amount of which to be mutually agreed upon consistent with
the Documentation Principles), payroll and deferred compensation accounts, trust
accounts, zero balance accounts, employee benefit accounts, escrow, customs or
other fiduciary accounts or tax withholding accounts. All such security
interests in personal property will be created pursuant to, and will comply
with, Financing Documentation consistent with the Documentation Principles and
subject to exceptions permitted under the Financing Documentation and shall be
reasonably satisfactory to the Credit Parties and the Administrative Agent.
Notwithstanding the foregoing, the requirements of this “Security” section shall
be, as of the Closing Date, subject to the Limited Conditionality Provision.

 

Annex A – Term Sheet

PAGE 5



--------------------------------------------------------------------------------

Final Maturity:   

The final maturity of the Revolving Credit Facility will occur on the fifth
anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and the
commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.

 

The Financing Documentation shall contain customary “amend and extend”
provisions pursuant to which individual Lenders may agree to extend the maturity
date of their outstanding commitments under the Revolving Credit Facility (which
may include, among other things, an increase in the interest rate payable with
respect to the loans under such facilities or the undrawn commitment fee payable
with respect to such commitments, in each case after the existing Revolving
Credit Maturity Date, with such extensions not subject to any “default
stoppers”, financial tests or “most favored nation” pricing provisions) upon the
request of the Borrower and without the consent of any other Lender (it being
understood that (i) no existing Lender will have any obligation to commit to any
such extension and (ii) each Lender under the class being extended shall have
the opportunity to participate in such extension on the same terms and
conditions as each other Lender under such class).

 

The final maturity of the Term Loan A Facility will occur on the fifth
anniversary of the Closing Date (the “Term Loan A Maturity Date”).

 

The Financing Documentation shall contain customary “amend and extend”
provisions pursuant to which individual Lenders may agree to extend the maturity
date of their outstanding loans under any the Term Loan A Facility or any
Incremental Term Loans (which may include, among other things, an increase in
the interest rate payable with respect to such extended loans under any the Term
Loan A Facility or any Incremental Term Loans, with such extensions not subject
to any “default stoppers”, financial tests or “most favored nation” pricing
provisions) upon the request of the Borrower and without the consent of any
other Lender (it being understood that (i) no existing Lender will have any
obligation to commit to any such extension and (ii) each Lender under the class
being extended shall have the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such class).

Amortization:    The Term Loan A Facility will amortize in equal quarterly
installments (commencing on the last day of the first full fiscal quarter
following the Closing Date) based on the following amortization table, with the
remainder due on the Term Loan A Maturity Date:

 

Year

   Annual
Amortization  

Year 1:

     5.0 % 

Years 2 through 5:

     10.0 % 

 

Annex A – Term Sheet

PAGE 6



--------------------------------------------------------------------------------

Interest Rates and Fees:    Interest rates and fees in connection with the
Senior Credit Facilities will be as specified in the Fee Letter and on Schedule
I attached hereto. Mandatory Prepayments:   

Subject to the next paragraph, the Senior Credit Facilities will be required to
be prepaid with an amount equal to:

 

(a)    100% of the net cash proceeds of the issuance or incurrence of debt
(other than any debt permitted to be issued or incurred pursuant to the terms of
the Financing Documentation) by the Borrower or any of its subsidiaries; and

 

(b)    100% of the net cash proceeds of all asset sales, insurance and
condemnation recoveries and other asset dispositions by the Borrower or any of
its subsidiaries (including the issuance by any such subsidiary of any of its
equity interests to a third party), except for sales of inventory or obsolete or
worn-out property, property no longer used or useful in such person’s business
and other customary exceptions to be mutually agreed consistent with the
Documentation Principles and subject to reinvestment provisions and baskets to
be mutually agreed upon consistent with the Documentation Principles.

 

All such mandatory prepayments will be applied first, to prepay outstanding
loans under the Term Loan A Facility and any Incremental Term Loans on a pro
rata basis and second, to prepay outstanding loans under the Revolving Credit
Facility (with no permanent reduction in the commitment under the Revolving
Credit Facility). All such mandatory prepayments of the Term Loan A Facility and
any Incremental Term Loans will be applied to the next eight scheduled
amortization payments in direct order of maturity and thereafter to the
remaining amortization payments on a pro rata basis.

 

Notwithstanding the foregoing, there will be no requirement to make any
prepayment (to the extent attributable to foreign subsidiaries) referred to in
clause (b) above at any time the pro forma Total Leverage Ratio is less than the
greater of (x) 2.00:1.00 and (y) 0.25x below the maximum Total Leverage Ratio
permitted at such time under the financial covenant (such greater ratio, the
“Specified Leverage”).

 

Annex A – Term Sheet

PAGE 7



--------------------------------------------------------------------------------

Optional Prepayments and Commitment Reductions:    Loans under the Senior Credit
Facilities may be prepaid and unused commitments under the Revolving Credit
Facility may be reduced at any time, in whole or in part, at the option of the
Borrower, upon notice and in minimum principal amounts and in multiples to be
agreed upon consistent with the Documentation Principles, without premium or
penalty (except LIBOR breakage costs). Any optional prepayment of the Term Loan
A Facility or any Incremental Term Loans will be applied as directed by the
Borrower (or, in the absence of any such direction, in direct order of
maturity). Conditions to Closing and Initial Extensions of Credit:    The making
of the initial extensions of credit under the Senior Credit Facilities will be
subject to satisfaction of only the conditions precedent set forth in the
Conditions Annex. Conditions to All Extensions of Credit (other than the Initial
Extensions of Credit on the Closing Date):    Each extension of credit under the
Senior Credit Facilities after the Closing Date will be subject to satisfaction
of the following conditions precedent: (a) except as otherwise provided above
with respect to Incremental Term Loans or Revolving Facility Increases, all of
the representations and warranties in the Financing Documentation shall be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, or
if such representation speaks as of an earlier date, as of such earlier date,
and (b) except as otherwise provided above with respect to Incremental Term
Loans or Revolving Facility Increases, no default or event of default under the
Senior Credit Facilities shall have occurred and be continuing or would result
from such extension of credit. Representations and Warranties:    Limited to the
following (which will be applicable to the Borrower and its restricted
subsidiaries and be subject to the Limited Conditionality Provision and subject
to materiality thresholds and exceptions to be mutually agreed consistent with
the Documentation Principles): organizational and legal status, financial
statements; capital structure; organizational power and authority; no conflict
with laws, organizational documents or material agreements; enforceability;
absence of material litigation, material environmental regulations and
liabilities; ERISA; necessary consents and approvals; compliance with all
applicable laws and regulations including, without limitation, Regulations T, U
and X, the Investment Company Act, the PATRIOT Act and other anti-terrorism
laws, environmental laws and OFAC regulations; payment of taxes and other
obligations; ownership of material properties; intellectual property; insurance;
solvency (on a consolidated basis) of the Borrower and its subsidiaries
(including the Acquired Company and its subsidiaries) as of the Closing Date;
absence of any material adverse change; senior debt status; creation, validity,
perfection and priority of liens; material contracts as of the Closing Date and
accuracy of disclosure.

 

Annex A – Term Sheet

PAGE 8



--------------------------------------------------------------------------------

Affirmative Covenants:    Limited to the following (applicable to the Borrower
and its restricted subsidiaries and subject to materiality thresholds and
exceptions to be mutually agreed consistent with the Documentation Principles):
use of proceeds; payment of taxes and other obligations; continuation of
business and maintenance of existence and rights and privileges; necessary
consents, approvals, licenses and permits; compliance with laws and regulations
(including environmental laws, ERISA and the PATRIOT Act); maintenance of
material property and customary insurance for similarly situated companies
(including hazard and business interruption insurance); maintenance of books and
records; right to inspect property, books and records (subject to limitations on
frequency and cost reimbursement); notices of defaults, material litigation and
other material events; financial and collateral reporting (including annual
audited and quarterly unaudited financial statements (in each case, accompanied
by covenant compliance certificates and management discussion and analysis) and
annual updated budgets); additional Guarantors and Collateral; other collateral
matters; and further assurances (including, without limitation, with respect to
security interests in after-acquired property). Negative Covenants:   

Limited to the following (applicable to the Borrower and its restricted
subsidiaries and subject to materiality thresholds and exceptions to be mutually
agreed consistent with the Documentation Principles and with separate sublimits
for foreign subsidiaries): limitation on debt (including disqualified equity
interests); limitation on liens; limitation on negative pledges; limitation on
loans, advances, acquisitions and other investments; limitation on dividends,
distributions, redemptions and repurchases of equity interests (including an
exception for repurchases by the Borrower of up to 10% of its outstanding equity
interests (measured at the start of each fiscal year and without giving effect
to any stock splits or reverse stock splits) so long as the pro forma Total
Leverage Ratio is less than the Specified Leverage); limitation on fundamental
changes and asset sales and other dispositions (including, without limitation,
sale-leaseback transactions); limitation on prepayments, redemptions and
purchases of subordinated and certain other debt (provided that after repayment
in full of the Term Loan Facility and any Incremental Term Loans, the Borrower
may prepay, redeem and purchase such debt so long as (i) the pro forma Total
Leverage Ratio (after giving effect to such prepayment, redemption or purchase)
is less than the Specified Leverage and (ii) the proceeds of the Revolving
Credit Facility are not used for such prepayment, redemption or purchase);
limitation on transactions with affiliates; limitation on dividend and other
payment restrictions affecting subsidiaries; limitation on changes in line of
business and fiscal year; limitation on capital expenditures; and limitation on
amendment of organizational documents.

 

The Financing Documentation will permit an “available amount” basket based on
50% of consolidated net income for the most recent four consecutive fiscal
quarters ending after the Closing Date for which financial statements are
available plus other customary add backs which can be used for certain
additional investments, certain restricted payments and certain debt prepayments
on terms and conditions to be mutually agreed and consistent with the
Documentation Principles.

 

Annex A – Term Sheet

PAGE 9



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:    Subsidiaries may be permitted to be designated as
“unrestricted” after the closing of the Senior Credit Facilities, and
re-designated as “restricted”, subject to customary terms and conditions
including without limitation: (a) no default or event of default exists or would
exist immediately after giving effect thereto, (b) each subsidiary to be
designated as “unrestricted” and its subsidiaries has not at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any debt pursuant
to which the lender thereof has recourse to any of the assets of Borrower or any
restricted subsidiary, (c) the fair market value of and investments in such
subsidiary will constitute investments, (d) designation of any unrestricted
subsidiary as a restricted subsidiary shall constitute the incurrence at the
time of designation of any debt, investments and/or liens of such subsidiary
existing at such time, (e) all financial covenants would be satisfied on a pro
forma basis after giving effect to such designation, (f) no restricted
subsidiary may be designated as an unrestricted subsidiary if it was previously
designated an unrestricted subsidiary or if it is a restricted subsidiary for
purposes of any subordinated or unsecured indebtedness and (g) other terms and
conditions to be agreed. Financial Covenants:   

Limited to the following:

 

(a)    Maximum Total Leverage Ratio not to exceed 2.50:1.00, with step-downs to
be mutually agreed upon; and

 

(b)    Minimum Interest Coverage Ratio of 3.50:1.00.

 

The financial covenants will apply to the Borrower and its restricted
subsidiaries on a consolidated basis, with definitions to be mutually agreed
upon consistent with the Documentation Principles.

Events of Default:    Limited to the following (with materiality thresholds,
exceptions and cure periods to be mutually agreed consistent with the
Documentation Principles): non-payment of obligations; inaccuracy of
representation or warranty; non-performance of covenants and obligations;
default on other material debt (including material hedging agreements); change
of control; bankruptcy or insolvency; material impairment of security; ERISA;
material judgments; actual or asserted invalidity or unenforceability of any
Financing Documentation or liens securing obligations under the Financing
Documentation.

 

Annex A – Term Sheet

PAGE 10



--------------------------------------------------------------------------------

Defaulting Lender Provisions, Yield Protection and Increased Costs:    Customary
for facilities of this type, including, without limitation, in respect of
breakage or redeployment costs incurred in connection with prepayments, cash
collateralization for Letters of Credit or Swingline Loans in the event any
lender under the Revolving Credit Facility becomes a Defaulting Lender (as such
term shall be defined in the Financing Documentation), changes in capital
adequacy and capital requirements or their reasonable interpretation (provided
that (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all request, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted, issued or implemented), illegality, unavailability,
reserves without proration or offset and payments free and clear of withholding
or other taxes. Assignments and Participations:   

(a)    Revolving Credit Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees (to be defined in the
Financing Documentation) in respect of the Revolving Credit Facility in a
minimum amount equal to $3.0 million.

 

(b)    Term Loan A Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees in respect of the Term Loan
A Facility and any Incremental Term Loan in a minimum amount equal to $2.5
million.

 

(c)    Consents: The consent of the Borrower will be required for any assignment
unless (i) a payment or bankruptcy Event of Default has occurred and is
continuing, (ii) the assignment is to an entity that is a Lender with a
commitment in respect of the applicable Facility, an affiliate of such Lender or
an Approved Fund (as such term shall be defined in the Financing Documentation)
or (iii) the assignment is made in connection with the primary syndication of
the Senior Credit Facilities to an entity that is not a Disqualified
Institution; provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 business days after having received notice
thereof. The consent of the Administrative Agent (not to be unreasonably
withheld or delayed) will be required for any assignment (i) in respect of the
Revolving Credit Facility or an unfunded commitment under the Term Loan A
Facility, to an entity that is not a Lender with a commitment in respect of the
applicable Facility, an affiliate of such Lender or an Approved Fund and (ii) in
respect of the Term Loan A Facility or any Incremental Term Loan A Facility, to
an entity that is not a Lender, an affiliate of a Lender or an Approved Fund.
The consent of the Issuing Bank and the Swingline Lender (not to be unreasonably
withheld or delayed) will be required for any assignment under the Revolving
Credit Facility. Participations will be permitted without the consent of the
Borrower or the Administrative Agent.

 

Annex A – Term Sheet

PAGE 11



--------------------------------------------------------------------------------

  

(d)    No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons or, without the prior written
consent of all Lenders, the Borrower or any of its affiliates or subsidiaries.
No assignments or participations may be made to any Defaulting Lender or
Disqualified Institution.

 

(e)    Borrower Purchase of Term Loans. Assignments of loans under the Term Loan
A Facility and any Incremental Term Loan to the Borrower and its subsidiaries
shall be permitted so long as: (i) any offer to purchase or take by assignment
any such loans by the Borrower or any of its subsidiaries shall have been made
to all Lenders pro rata (with buyback mechanics to be set forth in the Financing
Documentation), (ii) no default or event of default has occurred and is
continuing, (iii) the loans purchased are immediately cancelled, and (iv) no
proceeds from any loan under the Revolving Credit Facility shall be used to fund
such assignments.

Required Lenders:    On any date of determination, any two or more
non-Defaulting Lenders (at any time that there are two or more non-Defaulting
Lenders) who collectively hold more than 50% of the outstanding loans and
unfunded commitments under the Senior Credit Facilities, or if the Senior Credit
Facilities have been terminated, those Lenders who collectively hold more than
50% of the aggregate outstanding loans under the Senior Credit Facilities (the
“Required Lenders”); provided, that if any Lender shall be a Defaulting Lender
at such time, then the outstanding loans and unfunded commitments under the
Senior Credit Facilities of such Defaulting Lender shall be excluded from the
determination of Required Lenders. Amendments and Waivers:   

Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to (i)
increases in the commitment of such Lenders (in which case, only the Lenders
increasing their commitments shall be deemed to be directly adversely affected),
(ii) reductions of principal, interest, fees or other amounts (other than
waivers of default interest, defaults or events of default), (iii) extensions of
scheduled maturities or times for payment, (iv) reductions in the voting
percentages and (v) any pro rata sharing provisions and (b) the consent of all
Lenders will be required with respect to releases of all or substantially all of
the value of the Collateral or Guarantees (except as otherwise permitted under
the terms of the Financing Documentation).

 

Annex A – Term Sheet

PAGE 12



--------------------------------------------------------------------------------

  

The Financing Documentation will contain “yank-a-bank” provisions as are usual
and customary for financings of this kind.

 

In addition, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error, or any error or omission of a purely technical
nature, in the Financing Documentation, then the Administrative Agent and the
Borrower shall be permitted to amend such provision without further action or
consent of any other party if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within five business days following
receipt of notice thereof.

Indemnification:    The Credit Parties will indemnify the Lead Arranger, the
Administrative Agent, each of the Lenders and their respective affiliates,
partners, directors, officers, agents and advisors (each, an “indemnified
person”) and hold them harmless from and against all liabilities, damages,
claims, costs and expenses (including reasonable and documented out-of-pocket
fees, disbursements, settlement costs and other charges of counsel (provided
that such legal fees, disbursements, settlement costs and other charges in
respect of counsel shall be limited to one primary counsel to the indemnified
persons, one local counsel in each applicable jurisdiction, and, in the case of
an actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction to each affected indemnified person)) relating to the
Transactions or any transactions related thereto and the Borrower’s use of the
loan proceeds or the commitments; provided that no indemnified person will have
any right to indemnification for any of the foregoing to the extent resulting
from such indemnified person’s own gross negligence, bad faith, willful
misconduct or material breach of such indemnified person’s obligations under the
Financing Documentation as determined by a court of competent jurisdiction in a
final non-appealable judgment. Expenses:    The Borrower shall pay (a) all
reasonable and documented out-of-pocket expenses (including, without limitation,
reasonable and documented out-of-pocket fees and expenses of counsel (provided
that such legal fees and expenses in respect of counsel shall be limited to one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Commitment Parties)) of the Administrative Agent and the Lead Arranger (promptly
following written demand therefor) associated with the syndication of the Senior
Credit Facilities and the preparation, negotiation, execution, delivery and
administration of the Financing Documentation and any amendment or waiver with
respect thereto and (b) all reasonable documented out-of-pocket expenses
(including, without limitation, reasonable documented out-of-pocket fees and
expenses of counsel (provided that such legal fees and expenses in respect of
counsel shall be limited to one primary counsel, and one local counsel in each
applicable jurisdiction, for the Administrative Agent and the Lenders (and in
the case of an actual or potential conflict of interest, one additional counsel
in each relevant jurisdiction to each affected Lender))) of the Administrative
Agent and each of the Lenders promptly following written demand therefor in
connection with the enforcement of the Financing Documentation or protection of
rights thereunder.

 

Annex A – Term Sheet

PAGE 13



--------------------------------------------------------------------------------

Governing Law; Exclusive Jurisdiction and Forum:    The Financing Documentation
will provide that each party thereto will submit to the exclusive jurisdiction
and venue of the federal and state courts of the State of New York (except to
the extent the Administrative Agent or any Lender requires submission to any
other jurisdiction in connection with the exercise of any rights under any
security document or the enforcement of any judgment). New York law will govern
the Financing Documentation, except with respect to certain security documents
where applicable local law is necessary for enforceability or perfection. Waiver
of Jury Trial and Punitive and Consequential Damages:    All parties to the
Financing Documentation shall waive the right to trial by jury and the right to
claim punitive or consequential damages. Counsel for the Lead Arranger and the
Administrative Agent:    Orrick, Herrington & Sutcliffe LLP.

 

Annex A – Term Sheet

PAGE 14



--------------------------------------------------------------------------------

SCHEDULE I

INTEREST AND FEES

 

Interest:   

At the Borrower’s option, loans (other than Swingline Loans) will bear interest
based on the Base Rate or LIBOR, as described below:

 

A.     Base Rate Option

 

Interest will be at the Base Rate plus the applicable Interest Margin (as
described below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one month Interest Period (as defined below) plus 1.00%. Interest
shall be payable quarterly in arrears on the last day of each calendar quarter
and (i) with respect to Base Rate Loans based on the Federal Funds Rate and
LIBOR, shall be calculated on the basis of the actual number of days elapsed in
a year of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent, shall be calculated on the
basis of the actual number of days elapsed in a year of 365/366 days. Any loan
bearing interest at the Base Rate is referred to herein as a “Base Rate Loan”.

 

Base Rate Loans will be made on one business day’s notice and will be in minimum
amounts to be agreed upon.

 

B.     LIBOR Option

 

Interest will be determined for periods (“Interest Periods”) of one, two, three,
six months or, if agreed by all applicable Lenders, twelve months as selected by
the Borrower and will be at an annual rate for Eurocurrency deposits for the
corresponding deposits of U.S. dollars appearing on Reuters Screen LIBOR01 Page
(“LIBOR”) plus the applicable Interest Margin (as described below). LIBOR will
be determined by the Administrative Agent at the start of each Interest Period
and, other than in the case of LIBOR used in determining the Base Rate, will be
fixed through such period. Interest will be paid on the last day of each
Interest Period or, in the case of Interest Periods longer than three months,
every three months, and will be calculated on the basis of the actual number of
days elapsed in a year of 360 days. LIBOR will be adjusted for maximum statutory
reserve requirements (if any). Any loan bearing interest at LIBOR (other than a
Base Rate Loan for which interest is determined by reference to LIBOR) is
referred to herein as a “LIBOR Rate Loan”.

 

LIBOR Rate Loans will be made on three business days’ prior notice and will be
in minimum amounts to be agreed upon.

 

Swingline loans will bear interest at the Base Rate plus the applicable Interest
Margin.

 

Schedule I to Annex A

PAGE 1



--------------------------------------------------------------------------------

Default Interest:    (a) Automatically upon the occurrence and during the
continuance of any payment event of default or upon a bankruptcy event of
default of the Borrower or any other Credit Party or (b) at the election of the
Required Lenders (or the Administrative Agent at the direction of Required
Lenders), upon the occurrence and during the continuance of any other event of
default, all outstanding principal, fees and other obligations under the Senior
Credit Facilities shall bear interest at a rate per annum of 2% in excess of the
rate then applicable to such loan (including the applicable Interest Margin),
fee or other obligation and shall be payable on demand of the Administrative
Agent. Interest Margins:    The applicable interest margins (the “Interest
Margins”) will be initially, 1.75% for LIBOR Rate Loans and 0.75% for Base Rate
Loans; provided that after the date on which the Borrower will have delivered
financial statements for the second full fiscal quarter after the Closing Date,
the Interest Margin with respect to the Senior Credit Facilities will be
determined in accordance with the Pricing Grid set forth below. Commitment Fee:
   A commitment fee (the “Commitment Fee”) will accrue on the unused amounts of
the commitments under the Revolving Credit Facility, with exclusions for
Defaulting Lenders. Swingline loans will, for purposes of the Commitment Fee
calculations only, not be deemed to be a utilization of the Revolving Credit
Facility. Such Commitment Fee will initially be 0.40% per annum and after
delivery of financial statements for the second full fiscal quarter ending after
the Closing Date will be determined in accordance with the Pricing Grid set
forth below. All accrued Commitment Fees will be fully earned and due and
payable quarterly in arrears (calculated on a 360-day basis) for the account of
the Lenders under the Revolving Credit Facility and will accrue from the Closing
Date. Letter of Credit Fees:    The Borrower will pay to the Administrative
Agent, for the account of the Lenders under the Revolving Credit Facility,
letter of credit participation fees equal to the Interest Margin for LIBOR Rate
Loans under the Revolving Credit Facility, in each case, on the undrawn amount
of all outstanding Letters of Credit. Other Fees:    The Lead Arranger and the
Administrative Agent will receive such other fees as will have been agreed in
the Fee Letter. Pricing Grid:    The applicable Interest Margins and the
Commitment Fee with respect to the Senior Credit Facilities shall be based on
the Total Leverage Ratio pursuant to the following grid:

 

Schedule I to Annex A

PAGE 2



--------------------------------------------------------------------------------

Level

  

Total Leverage Ratio

   Interest
Margin for
LIBOR Rate
Loans     Interest
Margin for
Base Rate
Loans     Commitment
Fee  

I

   Greater than or equal to 2.00:1.00      2.00 %      1.00 %      0.45 % 

II

   Greater than or equal to 1.50:1.00 but less than 2.00:1.00      1.75 %     
0.75 %      0.40 % 

III

   Greater than or equal to 1.00:1.00 but less than 1.50:1.00      1.50 %     
0.50 %      0.35 % 

IV

   Greater than or equal to 0.50:1.00 but less than 1.00: 1.00      1.25 %     
0.25 %      0.30 % 

V

   Less than 0.50:1.00      1.00 %      0.00        0.25 % 

The applicable Interest Margins and the Commitment Fee shall be based on Level
II of the Pricing Grid until the first calculation date following the receipt by
the Administrative Agent and the Lenders of the financial information and
related compliance certificate for the second full fiscal quarter ending after
the Closing Date.

 

Schedule I to Annex A

PAGE 3



--------------------------------------------------------------------------------

ANNEX B

$300,000,000

SENIOR SECURED CREDIT FACILITIES

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the

Commitment Letter to which this Annex is attached or in Annex A to the
Commitment Letter.

Closing and the making of the initial extensions of credit under the Senior
Credit Facilities will be subject to the satisfaction of the following
conditions precedent:

1. (i) The Financing Documentation reflecting, and consistent with the
Commitment Documents and the Documentation Principles and otherwise reasonably
satisfactory to the Borrower and the Lead Arranger, will have been executed by
each Credit Party that is required to be party thereto (subject to the Limited
Conditionality Provision) and delivered to the Lead Arranger and the
Administrative Agent, (ii) the Administrative Agent and the Lenders shall have
received customary and reasonably satisfactory legal opinions (including,
without limitation, opinions of special counsel and local counsel as may be
reasonably requested by the Administrative Agent), which shall expressly permit
reliance by the successors and permitted assigns of each of the Administrative
Agent and the Lenders, (iii) the Administrative Agent and the Lead Arranger
shall have received customary evidence of authorization, organizational
documents, good standing certificates (with respect to the applicable
jurisdiction of incorporation or organization of each Credit Party) and a
customary officer’s certificate of each Credit Party and (iv) the Borrower shall
have used commercially reasonable efforts to provide evidence of insurance.

2. Subject to the Limited Conditionality Provision, the Lead Arranger shall have
received satisfactory evidence that all actions necessary to establish that on
the Closing Date the Administrative Agent (on behalf of the Lenders) shall have
a valid and perfected first priority (subject to certain exceptions to be set
forth in the Financing Documentation consistent with the Documentation
Principles) lien and security interest in the Collateral have been taken to the
extent such Collateral (including the creation or perfection of any security
interest) is required to be provided on the Closing Date in accordance with the
Limited Conditionality Provision and the Documentation Principles.

3. The Stock Purchase Agreement (together with the exhibits and schedules
thereto, in each case delivered to the Lead Arranger prior to the execution of
the Commitment Letter) dated as of the date hereof (as amended, waived, modified
or supplemented from time to time in accordance with the terms thereof and
hereof, the “Acquisition Agreement”) shall be in full force and effect. The
Acquisition and the other Transactions shall be consummated substantially
concurrently with the initial funding of the Senior Credit Facilities in
accordance with the terms described in the Acquisition Agreement without giving
effect to any waiver, amendment, modifications or consent thereunder that is
materially adverse to the interests of the Lenders unless approved in writing by
the Lead Arranger (collectively, the “Excluded Modifications”), it being
understood and agreed that, without limitation, (i) any purchase price
adjustment expressly provided in the Stock Purchase Agreement dated as of the
date hereof shall be deemed not to be materially adverse to the interests of the
Lenders, (ii) any reduction in of the purchase price for the Acquisition (after
giving effect to any adjustment provided in clause (i)) of less than 10% in the
aggregate shall be deemed not to be materially adverse to the interests of the
Lenders; provided that the amount of the Term Loan A Facility and amount of cash
on hand contributed by the Credit Parties in connection with the Acquisition
shall be reduced by such increase dollar for dollar on a pro rata basis,
(iii) any reduction in the purchase price for the Acquisition in excess of the
amounts set forth in clause (ii) but less than 20% in the aggregate shall not be
deemed to be materially adverse to the interests of the Lenders to the extent it
reduces the amount of the Term Loan A Facility on a dollar for dollar basis to
the extent of such excess, (iv) any increase in the Acquisition consideration
shall be deemed to be not materially adverse to the interests of the Lenders so
long as such increase is funded with the net cash proceeds of common equity and
(v) any change in the third party beneficiary rights applicable to the Lead
Arranger and the Lenders or the governing law shall be deemed to be materially
adverse to the interests of the Lenders unless approved by the Lead Arranger.

 

Annex B – Conditions Annex

PAGE 1



--------------------------------------------------------------------------------

4. There has been no “Material Adverse Effect” or “Material Adverse Change” (as
defined in Exhibit A to this Annex B).

5. The Refinancing shall have been consummated prior to, or shall be consummated
substantially simultaneously with the initial borrowing under the Senior Credit
Facilities, and the Lead Arranger shall have received customary payoff letters
in connection therewith confirming that all indebtedness with respect thereto
shall have been fully repaid (except to the extent being so repaid with the
proceeds of the initial borrowings under the Facilities and except to the extent
outstanding letters of credit are continued under the Revolving Credit Facility)
and all commitments thereunder shall have been terminated and cancelled and all
liens in connection therewith shall have been terminated and released, in each
case prior to or concurrently with the initial borrowing under the Senior Credit
Facilities. On the Closing Date, after giving effect to the Transactions,
neither the Borrower nor any of its subsidiaries shall have any outstanding
third party indebtedness for borrowed money (other than capital leases,
indebtedness of the Acquired Company and its subsidiary that is expressly
permitted to remain outstanding under the Acquisition Agreement (without giving
effect to any Excluded Modifications), intercompany indebtedness among the
Borrower and its subsidiaries in an amount to be agreed and other indebtedness
that the Lead Arranger and the Credit Parties agree may remain outstanding under
the Financing Documentation).

6. The Lead Arranger shall have received:

(a) with respect to the Borrower and its subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the two most recently completed fiscal years ended at
least 90 days prior to the Closing Date and (ii) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim fiscal quarter ended since the last audited financial statements and at
least 45 days prior to the Closing Date;

(b) with respect to the Acquired Company, RSP-TW and their respective
subsidiaries, (i) audited consolidated balance sheets and related consolidated
statements of income, shareholder’s equity and cash flows for the two most
recently completed fiscal years ended at least 90 days prior to the Closing Date
and (ii) unaudited consolidated balance sheets and related consolidated
statements of income and cash flows for each interim fiscal quarter ended since
the last audited financial statements and at least 45 days prior to the Closing
Date;

(c) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower for the fiscal year most
recently ended for which audited financial statements are provided and for the
four quarter period ending on the last day of the most recent fiscal quarter
ending at least 45 days (or 90 days in case such period is the end of the
Borrower’s fiscal year) before the Closing Date, prepared after giving pro forma
effect to each element of the Transactions as if the Transactions had occurred
on the last day of such four quarter period (in the case of such balance sheet)
or at the beginning of such period (in the case of such other financial
statements), provided that the pro forma financial statements described in this
clause (c) shall be in a form customary for confidential information memoranda
for bank facilities of this type and shall not be required to be prepared in
accordance with Regulation S-X under the Securities Act of 1933, as amended;

 

Annex B – Conditions Annex

PAGE 2



--------------------------------------------------------------------------------

(d) projections prepared by management of consolidated balance sheets, income
statements and cashflow statements of the Borrower and its subsidiaries, which
will be quarterly for the first year after the Closing Date and annually
thereafter for the term of the Senior Credit Facilities (the “Projections”); and

(e) a certificate from the chief financial officer (or other officer with
equivalent duties) of the Borrower (substantially in the form of Exhibit B to
this Annex B) certifying that after giving pro forma effect to each element of
the Transactions the Borrower and its subsidiaries (on a consolidated basis) are
solvent.

7. The Lead Arranger shall have received, at least 5 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least 10 business days prior to the Closing Date.

8. The Lead Arranger shall have been afforded a period of at least 15
consecutive business days (or such shorter period as agreed by the Lead
Arranger) after the later of (i) receipt of a customary confidential information
memoranda (in form and substance reasonably satisfactory to the Lead Arranger)
to be used in connection with the syndication of the Senior Credit Facilities
and (ii) the primary bank meeting related thereto, to close and to syndicate the
Senior Credit Facilities; provided that if such period has not ended on or
before August 15, 2014, it shall not commence before September 2, 2014, such
period shall not include any date from November 26, 2014 through and including
December 1, 2014 and such period shall not include any date from December 24,
2014 through and including December 31, 2014.

9. All fees and expenses (in the case of expenses, for which invoices have been
received at least three days in advance of the Closing Date) due to the Lead
Arranger, the Administrative Agent and the Lenders required to be paid on the
Closing Date (including the documented fees and expenses of counsel for the Lead
Arranger and the Administrative Agent (provided that such legal fees and
expenses in respect of counsel shall be limited to one primary counsel, and one
local counsel in each applicable jurisdiction, for the Commitment Parties)) will
have been paid or shall have been authorized by the Borrower to be deducted from
the proceeds of the initial fundings under the Senior Credit Facilities.

10. The Specified Representations and the Specified Acquisition Agreement
Representations (without giving effect to any Excluded Modifications) will be
true and correct in all material respects (or if qualified by materiality or
material adverse effect, in all respects after giving effect to any such
qualification).

 

Annex B – Conditions Annex

PAGE 3



--------------------------------------------------------------------------------

EXHIBIT A to ANNEX B

“Material Adverse Effect” or “Material Adverse Change” means any event, effect,
fact, circumstance, development, occurrence or change that, either alone or in
combination with any other event, effect, fact, circumstance, development,
occurrence or change, (X) would be materially adverse to the condition
(financial or otherwise), properties, assets, Liabilities, Business, operations,
results of operations or prospects of RSP and RSP-TW, taken as a whole, or
(Y) would prevent or materially impede the ability of any party to the
Acquisition Agreement to consummate timely the transactions contemplated by the
Acquisition Agreement or by any Ancillary Agreement; provided that none of the
following be deemed to constitute a Material Adverse Effect or Material Adverse
Change:

(a) any adverse event, effect, fact, circumstance, development, occurrence or
change (whether short-term or long-term) arising from or relating to (i) general
business or economic conditions, including such conditions related to the
business of RSP and RSP-TW, (ii) national or international political or social
conditions, including the engagement by Japan or the Republic of China in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon Japan or the
Republic of China or any of their respective territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of Japan or the Republic of China, (iii) securities markets (including
any disruption thereof and any decline in the price of any security or any
market index), (iv) changes in GAAP, (v) changes in Laws, or (vi) to the extent
attributable to actions taken (or omitted to be taken) at the prior written
request of Synaptics Incorporated with the consent of the Lead Arranger (not to
be unreasonably withheld, delayed or conditioned) or required to be taken or
omitted, as applicable, by the express terms of the Acquisition Agreement,
except, in each case, to the extent such event, effect, fact, circumstance,
development, occurrence or change has a disproportionate effect on RSP or RSP-TW
as compared with other companies operating in the same industry or has prevented
or materially delayed or materially impaired or would be reasonably likely to
prevent or materially delay or materially impair the ability of any Seller Party
to perform its obligations under the Acquisition Agreement or any Ancillary
Agreement or to consummate the transactions contemplated by the Acquisition
Agreement or any Ancillary Agreement;

any failure to meet a forecast (whether internal or published) of revenue,
earnings, cash flow, or other data for any period or any change in such a
forecast;

any existing event, occurrence, or circumstance with respect to which the
individuals listed below Synaptics Incorporated’s name on Schedule 1.1(y) to the
Acquisition Agreement have actual knowledge as of June 11, 2014 and in respect
of which the Administrative Agent, the Lead Arranger or their advisors have
received written documents from or on behalf of Synaptics Incorporated or any of
the Seller Parties evidencing or describing such existing event, occurrence or
circumstance prior to the time of execution of the Commitment Letter and Fee
Letter by the Lead Arranger on June 11, 2014;

the loss of current or future revenue or the cancellation or reduction of any
on-going business attributable to the sale of the RSP products listed on
Schedule 1.1(z) to the Acquisition Agreement that results from the announcement
or the pendency of the Transactions; and

 

Annex B – Conditions Annex

PAGE 1



--------------------------------------------------------------------------------

any adverse change in or effect on the Business of RSP and RSP-TW that is cured
by the Seller Parties before the earlier of (i) the Closing Date and (ii) the
date on which the Acquisition Agreement is terminated pursuant to Article IX of
the Acquisition Agreement.

Capitalized terms used in this Exhibit A without definition shall have the
respective meanings set forth below:

“Acquisition Agreement” has the meaning given to that term in the Term Sheet to
which this Exhibit A is attached, without giving effect to any Excluded
Modifications (as defined in the Term Sheet).

“Ancillary Agreements” has the meaning given to that term in the Acquisition
Agreement.

“Business” means the conduct of RSP’s or RSP-TW’s business, up to and including
the Closing Date, including the design, development, use, import, export,
manufacture, licensing, marketing, sale, offer for sale or other disposition of
the Business Products.

“Business Products” means all products of RSP or RSP-TW designed, developed or
sold and proposed to be designed, developed or sold, in each case by RSP or
RSP-TW, in the conduct of RSP’s or RSP-TW’s Business, in the form that they
existed up to and including the Closing Date.

“Closing Date” shall mean the date on which the closing of the transactions
contemplated by the Acquisition Agreement occurs.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any national, local, or municipal government, foreign, international,
multinational or other government, including any court, department, commission,
board, agency, bureau, subdivision, instrumentality, official or other
regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
Orders of such body have the force of Law.

“Indebtedness” of any Person means: (a) any Liability of such Person (i) for
borrowed money (including the current portion thereof), (ii) under any
reimbursement obligation relating to a letter of credit, bankers’ acceptance or
note purchase facility, (iii) evidenced by a bond, note, debenture or similar
instrument (including a purchase money obligation), (iv) for the payment of
money relating to leases that are required to be classified as a capitalized
lease obligation in accordance with Japanese GAAP, (v) under interest rate swap,
hedging or similar agreements, (vi) constituting obligations for the deferred
purchase of assets or services; (vii) constituting accrued interest relating to
any of items (i) to (vi); and (vii) constituting underfunded defined benefit
pension plans considered on a post-Tax basis, but only to the extent (A) such
Liabilities and obligations are determined on a projected benefit obligation
basis consistent with how such Liability should be reported on financial
statements prepared in accordance with Japanese GAAP and (B) of such
underfunding, or (b) any Liability of others described in the preceding clause
(a) that (i) such Person has guaranteed, that is recourse to such Person or any
of its assets or that is otherwise its legal Liability or that is secured in
whole or in part by the assets of such Person, and (ii) is required to be
disclosed on financial statements prepared in accordance with Japanese GAAP. For
purposes of this Exhibit A, Indebtedness includes (A) any and all accrued
interest, success fees, prepayment premiums, make-whole premiums or penalties
and fees or expenses (including attorneys’ fees) associated with the prepayment
of any Indebtedness and (B) cash, book or bank account overdrafts.

 

Annex B – Conditions Annex

PAGE 2



--------------------------------------------------------------------------------

“Japanese GAAP” means Japan generally accepted accounting principles as in
effect from time to time, consistently applied.

“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, rule, regulation and any other binding requirement or
determination of any Governmental Entity.

“Liability” means any indebtedness, debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability and any Tax liability), that would be required to
be disclosed on a balance sheet prepared in accordance with Japanese GAAP and
regardless of whether such debt, obligation, duty or liability is immediately
due and payable.

“Order” means any decision, ruling, charge, order, writ, judgment, injunction,
decree, stipulation, determination, award or binding agreement issued,
promulgated or entered by or with any Governmental Entity.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a Governmental Entity
(or any department, agency, or political subdivision thereof).

“RSP” means Renesas SP Drivers, Inc., a Japanese kabushiki kaisha

“RSP-TW” means Renesas SP Drivers Taiwan, Inc., a company limited by shares
incorporated in the Republic of China.

“Seller Party” or “Seller Parties” means, individually or collectively, Renesas
Electronics Corporation, a Japanese kabushiki kaisha, Sharp Corporation, a
Japanese kabushiki kaisha, Powerchip Technology Corp., a company
limited-by-shares incorporated in the Republic of China, Global Powertec Co.
Ltd., a British Virgin Islands company, Quantum Vision Corporation, a company
limited-by-shares incorporated in the Republic of China, RSP and RSP-TW.

“Tax” or “Taxes” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

Annex B – Conditions Annex

PAGE 3



--------------------------------------------------------------------------------

EXHIBIT B to ANNEX B

FORM OF SOLVENCY CERTIFICATE

[•], 2014

This Solvency Certificate is being executed and delivered pursuant to
Section [•] of that certain [•]1 (the “Credit Agreement”); the terms defined
therein being used herein as therein defined.

I, [•], the [chief financial officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries2 (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions, that, (i) the sum of the debt and liabilities
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value of the assets (at a
fair valuation) of the Borrower and its Subsidiaries, taken as a whole; (ii) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts or liabilities including current
obligations beyond their ability to pay such debt as they come due. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:  

 

  Name:   [•]   Title:   [•]

 

1  Describe the Credit Agreement

2  To include the Acquired Company and its Subsidiaries

 

Annex B – Conditions Annex

PAGE 1